Exhibit 10.3

NOVELL, INC.

DEFERRED COMPENSATION PLAN

Original effective Date: November 1, 1994

Amended and Restated effective November 1, 1999 and January 1, 2003

Amended and Restated effective January 1, 2005 for IRC §409A



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE AND TITLE

   PAGE NO.

ARTICLE I

   -1-

INTRODUCTION

   -1-

1.1

  

Establishment of Plan

   -1-

1.2

  

Purpose of Plan

   -1-

1.3

  

Restatement of Plan

   -1-

1.4

  

Transition Rule for Benefits Subject to Code §409A

   -1-

ARTICLE II

   -2-

DEFINITIONS

   -2-

2.1

  

Base Salary

   -2-

2.2

  

Beneficiary

   -2-

2.3

  

Board

   -2-

2.4

  

Bonus

   -2-

2.5

  

Change in Control Event

   -2-

2.6

  

Code

   -4-

2.7

  

Commissions

   -4-

2.8

  

Committee

   -4-

2.9

  

Company

   -4-

2.10

  

Compensation

   -4-

2.11

  

Deferral Account

   -5-

2.12

  

Deferred Compensation Agreement

   -5-

2.13

  

Disability

   -5-

2.14

  

Effective Date

   -5-

2.15

  

Employee

   -5-

2.16

  

Eligible Employee

   -5-

2.17

  

ERISA

   -6-

2.18

  

Hardship

   -6-

2.19

  

Insolvent

   -6-

2.20

  

Investment Fund

   -6-

2.21

  

Novell 401(k) Plan

   -6-

2.22

  

Participant

   -6-

2.23

  

Plan

   -7-

2.24

  

Plan Year

   -7-

2.25

  

Post-409A Amount

   -7-

2.26

  

Pre-409A Amount

   -7-

2.27

  

Retirement Age

   -7-

2.28

  

Specified Employee

   -7-

2.29

  

Specified Employee Compensation

   -8-

2.30

  

Specified Employee Effective Date

   -8-

2.31

  

Specified Employee Identification Date

   -8-

2.32

  

Year of Vesting Service

   -8-

 

i



--------------------------------------------------------------------------------

ARTICLE III

   -8-

PARTICIPATION

   -8-

3.1

  

Eligibility

   -8-

3.2

  

Participation

   -9-

3.3

  

Election Procedure

   -10-

3.4

  

Deferred Compensation Agreement

   -10-

3.5

  

Irrevocable Elections

   -12-

3.6

  

Community and Marital Property

   -12-

ARTICLE IV

   -13-

COMPANY CONTRIBUTIONS

   -13-

4.1

  

Matching Contributions

   -13-

4.2

  

Vesting

   -13-

ARTICLE V

   -13-

PARTICIPANT ACCOUNT BALANCES

   -13-

5.1

  

Establishment of Accounts

   -13-

5.2

  

Bookkeeping

   -13-

5.3

  

Crediting Deferred Compensation

   -13-

5.4

  

Crediting Matching Contributions

   -14-

5.5

  

Establishment of Investment Funds

   -14-

5.6

  

Crediting Investment Results

   -14-

5.7

  

Notification to Participants

   -14-

ARTICLE VI

   -14-

DISTRIBUTION OF ACCOUNTS

   -14-

6.1

  

Distribution in the Event of Hardship

   -14-

6.2

  

Distribution Upon Separation on or after Retirement Age

   -17-

6.3

  

Distribution Upon Separation Prior to Death

   -18-

6.4

  

Distribution Upon Death

   -19-

6.5

  

Distribution Upon a Change in Control Event

   -19-

6.6

  

Cash Payments Only

   -19-

6.7

  

Disability

   -19-

6.8

  

Separation From Employment

   -19-

6.9

  

Delay in Distribution for Specified Employees

   -20-

6.10

  

Change in Time or Form of Distribution

   -21-

6.11

  

Temporary Rule to Change or Revise Existing Distribution Elections

   -21-

ARTICLE VII

   -22-

PLAN ADMINISTRATION

   -22-

7.1

  

Plan Administrator

   -22-

7.2

  

Amendment or Termination

   -22-

7.3

  

Administration of the Plan

   -22-

7.4

  

Indemnification

   -22-

7.5

  

Claims Procedure

   -23-

7.6

  

Claims Review Procedure

   -23-

7.7

  

Limitations of Actions on Claims

   -23-

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII

   -24-

MISCELLANEOUS

   -24-

8.1

  

Funding

   -24-

8.2

  

Non-alienation

   -24-

8.3

  

Limitation of Rights

   -24-

8.4

  

Governing Law

   -24-

 

iii



--------------------------------------------------------------------------------

NOVELL, INC.

DEFERRED COMPENSATION PLAN

(Amended and Restated for IRC §409A effective January 1, 2005)

ARTICLE 1

INTRODUCTION

1.1 Establishment of Plan. Novell, Inc. established the Novell, Inc. Deferred
Compensation Plan (“Prior Plan”) effective as of November 1, 1994. This document
is a continuation of the Prior Plan.

1.2 Purpose of Plan. Novell, Inc. established this Plan to provide select
employees with the opportunity to defer the receipt of compensation and a
vehicle through which to do so. Novell, Inc. intends to maintain the Plan
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees, within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974, as amended. The Plan will be interpreted in a manner consistent with
these intentions.

1.3 Restatement of Plan. This document is a restatement in full of the Prior
Plan, effective January 1, 2005. It incorporates all amendments to the Prior
Plan that have been adopted by the Company. Those amendments include:

First Amendment, adopted October 13, 2000, to be effective November 1, 2000;

Second Amendment, adopted March 31, 2001, to be effective November 1, 2000;

Third Amendment, adopted November 1, 2001, to be effective January 1, 2002; and

Fourth Amendment, adopted November 20, 2002, to be effective January 1, 2003.

To the extent the First through Fourth Amendments provide for effective dates
after November 1, 1994, this document shall refer to the respective amendments
for the specific dates.

1.4 Transition Rule for Benefits Subject to Code §409A. This document includes
additional provisions which are intended to satisfy the requirements of Code
§409A and the final regulations issued thereunder. Those provisions are
identified throughout this document and shall be effective as of the Effective
Date of this restated Plan, unless another date is specifically referenced.
Pre-409A Amounts in a Participant’s Deferral Account shall be subject only to
the terms of the Plan as they existed before the Effective Date. Only Post-409A
Amounts in the Participant’s Deferral Account shall be subject to the provisions
of this Plan which become effective on the Effective Date.

 

–1–



--------------------------------------------------------------------------------

ARTICLE 2

DEFINITIONS

Definitions are contained in this article and throughout other sections of the
Plan. The location of a definition is for convenience only and should not be
given any significance. A word or term defined in this article (or in any other
article) will have the same meaning throughout the Plan unless the context
clearly requires a different meaning.

2.1 Base Salary means the total amount of annual remuneration paid to an
employee on a periodic basis throughout the Plan Year as basic pay, calculated
prior to any bonus or commission payment or any other supplemental payment or
fringe benefit, regardless of the nature or basis for payment.

2.2 Beneficiary means the individual(s) or entity designated by a Participant,
or by the Plan, to receive any benefit payable upon the death of a Participant
or Beneficiary. A Beneficiary designation may be signed by the Participant and
delivered to the Committee on a form specified by the Committee for that purpose
or may be completed electronically and submitted by the Participant to the Plan
in conformance with procedures established by the Plan. In the absence of a
valid or effective Beneficiary designation, the Beneficiary designated by the
Participant in the beneficiary designation form which has been submitted to the
Novell 401(k) Plan shall govern. In the absence of a valid or effective
beneficiary designation form for the Novell 401(k) Plan, the beneficiary shall
be (in the following order): the Participant’s surviving spouse or, if there is
no surviving spouse, the Participant’s children, by representation, and if there
are no surviving children or issue thereof, the Participant’s estate.

2.3 Board means the Board of Directors of the Company.

2.4 Bonus means the quarterly bonus amounts (effective January 1, 2003,
regularly-scheduled bonuses) payable to a Participant with respect to a Plan
Year in accordance with the applicable, written bonus program sponsored by the
Company. Bonus also includes any performance based compensation (as that term is
defined in I.R. Reg. §1.409A-1(e)) paid or payable to the Participant for the
Plan Year, except to the extent the performance based compensation could be
deemed to include equity based pay, but excludes any payments made under the
Company’s long term cash bonus awards program.

2.5 Change in Control Event means the occurrence of a “change in the ownership,”
a “change in the effective control” or a “change in the ownership of a
substantial portion of the assets” of the Company, as defined in accordance with
this Section.

In order for a Change in Control Event to occur with respect to a Participant,
except as otherwise provided in part (b)(ii) of this Section, the Change in
Control Event must relate to the Company for which the Participant is providing
services, the Company that is liable for payment of the Participant’s Deferral
Account (or the Company and all affiliated companies liable for payment,

 

–2–



--------------------------------------------------------------------------------

if more than one), as identified by the Committee in accordance with Reg.
§1.409A-3(i)(5)(ii)(A)(2), or another corporation, identified by the Committee
in accordance with Reg. §1.409A-3(i)(5)(ii)(A)(3), which is a majority
shareholder of the Company or is in a chain of corporations in which each
corporation is a majority shareholder of another corporation in the chain,
ending with the Company for which the Participant is providing services or the
Company that is liable for payment of the Participant’s Deferral Account.

In determining whether an event is a “change in the ownership,” a “change in the
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Company, the following provisions shall apply:

(a) A “change in the ownership” of the Company shall occur on the date on which
any one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock held by the person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company, as determined in accordance with Reg.
§1.409A-3(i)(5)(v). If a person or group is considered either to own more than
50% of the total fair market value or total voting power of the stock of the
Company, or to have effective control of the Company within the meaning of part
(b) below, and the person or group acquires additional stock of the Company, the
acquisition of additional stock by the person or group shall not be considered
to cause a “change in the ownership” of the Company.

(b) A “change in the effective control” of the applicable corporation shall
occur on either of the following dates:

(i) The date on which any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of such
corporation possessing 30% or more of the total voting power of the stock of
such corporation, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vi). If a person or group is considered to possess 30% or more
of the total voting power of the stock of a corporation, and such person or
group acquires additional stock of such corporation, the acquisition of
additional stock by such person or group shall not be considered to cause a
“change in the effective control” of such corporation; or

(ii) The date on which a majority of the members of the applicable corporation’s
board of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of such
corporation’s board of directors before the date of the appointment or election,
as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vi). In determining
whether the event described in the preceding sentence has occurred, the
applicable corporation to which the event must relate shall only include a
corporation identified in accordance with Treas. Reg. §1.409A-3(i)(5)(ii) for
which no other corporation is a majority shareholder.

 

–3–



--------------------------------------------------------------------------------

(c) A “change in the ownership of a substantial portion of the assets” of the
applicable corporation shall occur on the date on which any one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the corporation immediately before such acquisition or acquisitions,
as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vii). A transfer of
assets shall not be treated as a “change in the ownership of a substantial
portion of the assets” when such transfer is made to an entity that is
controlled by the shareholders of the transferor corporation, as determined in
accordance with Treas. Reg. §1.409A-3(i)(5)(vii)(B).

2.6 Code means the Internal Revenue Code of 1986, as amended from time to time.

2.7 Commissions means the total remuneration earned by an Eligible Employee for
the Plan Year where a substantial portion of the services provided by the
Eligible Employee to the Company consist of the direct sale of a product or
service to an unrelated customer of the Company, plus remuneration paid by the
Company to the Eligible Employee which consists of either a portion of the
purchase price for the product or service or an amount substantially all of
which is calculated by reference to the volume of sales, and payment of the
remuneration is either contingent upon the Company receiving payment from an
unrelated customer for the product or services or, if applied consistently to
all similarly situated Eligible Employees, is contingent upon the closing of the
sales transaction and such other requirements as may be specified by the Company
before the closing of the sales transaction. Commissions shall also include
remuneration which is not otherwise a Bonus (as defined in Section 2.4), but
which is designated by the Company as one or more incentive payments made under
the Company’s sales compensation plans as part of the total remuneration earned
by an Eligible Employee.

2.8 Committee means the Compensation Committee of the Board. The Committee will
serve as the “plan administrator” to manage and control the operation and
administration of the Plan, within the meaning of ERISA Section 3(16)(A).

2.9 Company means Novell, Inc., a corporation organized under the laws of the
state of Delaware, any successor of Novell, Inc., and any affiliate thereto
designated by the Committee as a participating employer.

2.10 Compensation means the total of the employee’s Base Salary, Commissions and
Bonuses for the Plan Year. For purposes of this Plan Compensation excludes all
other forms of remuneration from the Company for services, including by way of
illustration, but not limited to, special incentive payments, non-standard or
ad-hoc bonuses, restricted stock payments, proceeds from stock options, stock
appreciation rights, severance payments, moving expenses, car or other special
allowances, or any other amounts included in an Eligible Employee’s taxable
income on account of the Eligible Employee’s employment relationship with the
Company.

 

–4–



--------------------------------------------------------------------------------

2.11 Deferral Account means a bookkeeping account established for and maintained
on behalf of a Participant to which deferred Compensation amounts, Company
Matching contributions, and net income (or losses) thereon, are credited.

2.12 Deferred Compensation Agreement means an agreement entered into by a
Participant and the Company to reduce the Participant’s Compensation described
in Section 3.4 for a specified period and contribute such amounts to the Plan,
in accordance with Article III.

2.13 Disability means, when determining a distribution right applicable to a
Pre-409A Account, the term “disability” (or any similar term) as defined in the
Company’s long-term disability program and which results in payments to the
Participant under such program.

For benefits which become payable under this Plan on account of disability and
which are not attributable to any Pre-409A Account, the term disability means a
condition which causes the Participant to be unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months. A Participant shall also be
deemed disabled if (i) by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, the Participant has
been receiving income replacement benefits for a period of not less than three
months under an accident and health plan covering employees of the Company, or
(ii) the Participant has been determined to be to be totally disabled by the
Social Security Administration.

2.14 Effective Date means the January 1, 2005, the effective date of the
restatement of this Plan to comply with the requirements of Code §409A.

2.15 Employee means an individual who provides personal services to the Company
as a common law employee of the Company. An individual who provides services to
the Company only as an independent contractor (as determined in the sole
discretion of the Committee) or only as a member of the Board shall not be
deemed an Employee for purposes of this Plan.

2.16 Eligible Employee means an Employee who is either (i) designated in writing
by the Committee as eligible to participate in the Plan, or (ii) eligible to
participate in the Novell 401(k) Plan, designated in writing by the Committee as
eligible to participate in the Plan and either a Vice President (or more senior
officer) of the Company or an Employee whose Base Salary equals or exceeds
$150,000. Effective January 1, 2002, Eligible Employee means an Employee who is
either (iii) identified by the Committee (or one or more persons designated by
the Committee for that purpose) as eligible to participate in the Plan, or
(iv) eligible to participate in the Novell 401(k) Plan, identified by the
Committee (as provided in (iii) above) as eligible to participate in the Plan
and whose Base Salary plus Commissions for the Plan Year is or is expected to be
equal to or in excess of $200,000 (as indexed each year thereafter under IRC
§401(a)(17)). For purposes of calculating whether an Employee’s Base Salary plus
Commissions will satisfy the minimum required amount for

 

–5–



--------------------------------------------------------------------------------

the Plan Year the Plan may anticipate or estimate the amount of Commissions an
Employee may reasonably expect to be paid. Except as otherwise provided in
Section 3.1 (concerning an Employee who ceases to be an Eligible Employee) and
Section 3.3 (in connection with an Employee who first becomes an Eligible
Employee), an Employee’s status as an Eligible Employee for a Plan Year shall be
determined immediately prior to the first day of such Plan Year. Notwithstanding
the foregoing, the Committee may determine in writing that an otherwise Eligible
Employee shall not be eligible to participate in this Plan.

2.17 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

2.18 Hardship means, with respect to distribution on account of hardship of
amounts attributable to the Participant’s Pre-409A Account, an unforeseeable and
unanticipated emergency which is caused by an event beyond the control of the
Participant and which creates a severe financial need for the Participant. The
emergency must result from (a) an illness or accident of the Participant, the
Participant’s spouse or the Participant’s dependent; (b) loss of the
Participant’s property due to casualty; (c) imminent foreclosure of or eviction
from the Participant’s primary residence; (d) the need to pay for medical
expenses, including non-refundable deductibles and prescription drug medication,
(e) funeral expenses of a family member of the Participant; or (f) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. Except in extraordinary circumstances,
the purchase of a home or the payment of college tuition are not unforeseeable
emergencies.

For a distribution of all other amounts on account of hardship, “hardship” shall
mean an unforeseeable emergency causing severe adverse financial consequences to
the Participant which result from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary, or the Participant’s
dependent (as defined in Code §152, without regard to §§152(b)(1), (b)(2), and
(d)(1)(B)); loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. Except as
otherwise provided in this paragraph, the purchase of a home and the payment of
college tuition are not unforeseeable emergencies.

2.19 Insolvent means the Company is (i) unable to pay its debts as they become
due, or (ii) subject to a pending proceeding as a debtor under the United States
Bankruptcy Code.

2.20 Investment Fund or Funds mean the investment funds designated by the
Committee as the basis for determining the investment return to the allocated
Participants’ Deferral Accounts. The Committee may change the Investment Funds
at such times as it deems appropriate.

2.21 Novell 401(k) Plan means the Novell, Inc. 401(k) Retirement and Savings
Plan.

2.22 Participant means an Eligible Employee who is eligible to participate in
the Plan as provided in Section 3.1 and who has made an election to defer
compensation pursuant to the Plan.

 

–6–



--------------------------------------------------------------------------------

2.23 Plan means the Novell, Inc. Deferred Compensation Plan, as set forth in
this document, as amended from time to time.

2.24 Plan Year means, through October 31, 2000, the Company’s fiscal year. The
Plan Year commencing November 1, 2000, shall be a short year and shall end
December 31, 2000. The following Plan Year shall commence January 1, 2001, and
shall continue through and end as of December 31, 2001. Thereafter the Plan Year
shall be the calendar year. The short Plan Year for the period November 1, 2000
through December 31, 2000 shall not trigger any election right or any other
right of the Participant to modify any deferral election or choice made
effective November 1, 2000.

2.25 Post-409A Amount or Amounts means all amounts deferred to and payable from
the Participant’s Deferral Account under this restated Plan which are not
Pre-409A Amounts.

2.26 Pre-409A Amount or Amounts means all amounts deferred to and payable from
the Participant’s Deferral Account under this restated Plan, which accrued
before the January 1, 2005 effective date, including all earnings credited
thereon after the effective date. In applying this provision amounts deferred
shall be deemed accrued on the date when first credited to the Participant’s
Deferral Account, except that amounts credited on or after January 1, 2005 shall
nevertheless be deemed credited prior to that date, if the Participant to whose
Deferral Account the amount is credited had a legally binding right prior to
January 1, 2005 to be paid the amount, the right was earned and vested, and the
amount would have been paid to the Participant, but for the provisions of a
prior Deferred Compensation Agreement of the Participant directing deferral of
the amount to this Plan. A right to be paid an amount was earned and vested
prior to January 1, 2005 only if the amount was not subject to a substantial
risk of forfeiture (as defined in I.R. Reg. §1.409A-1(d)) or a requirement to
perform further services for the Company.

2.27 Retirement Age means, while employed by the Company, attaining age 55 with
10 Years of Vesting Service, or attaining age 65.

2.28 Specified Employee means a common law employee of the Company who on the
date he or she separates from employment has been determined to be a Specified
Employee as of the most recent Specified Employee Effective Date, because on the
immediately prior Specified Employee Identification Date he or she was (i) an
officer of the Company having Specified Employee Compensation greater than
$130,000, (ii) a 5% owner of the Company (within the meaning of Code
§416(I)(1)(B)(i)), or a 1 percent owner of the Company having Specified Employee
Compensation of more than $150,000 (within the meaning of Code
§416(i)(1)(B)(ii). In no event shall more than 50 employees (or, if lesser, the
greater of 3 or 10 percent of the employees in the Company) be deemed Specified
Employees on any Specified Employee Identification Date. The $130,000 amount in
clause (i) above shall be adjusted from year to year in the same manner provided
under Code §415(d).

 

–7–



--------------------------------------------------------------------------------

An employee who is designated on a Specified Employee Identification Date as a
Specified Employee shall be deemed a Specified Employee as of the Specified
Employee Effective Date and for the 12 month period immediately following.

2.29 Specified Employee Compensation means, solely for purposes of determining
whether an employee is a Specified Employee under Section 2.24, the total
compensation (as defined in Section 7.01(b) of the Novell 401(k) Plan) paid or
payable to the employee for the Plan Year containing the Specified Employee
Identification Date.

2.30 Specified Employee Effective Date means the first day of the fourth month
immediately following the Specified Employee Identification Date.

2.31 Specified Employee Identification Date means December 31.

2.32 Year of Vesting Service means, with respect to a Participant, a “year of
vesting service” as credited to such Participant under the Novell, Inc. Employee
Retirement and Savings Plan or any successor plan thereto.

ARTICLE 3

PARTICIPATION

3.1 Eligibility. An Eligible Employee of the Company shall participate in the
Plan only to the extent and for the period that the Eligible Employee is
selected by the Committee and is a member of a select group of management or
highly compensated employees as such group is described under Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. An individual who is an Eligible Employee as
of the first day of the Plan Year but who ceases to be an Eligible Employee
during the Plan Year for any reason other than separation from employment, death
or disability (a “disqualifying event”) shall be permitted to terminate
immediately his participation in the plan by notifying the Committee in writing
within 60 days of the disqualifying event of his election. In the absence of an
election within this period the individual shall continue to participate in the
Plan with respect to any Deferred Compensation Agreements in effect for such
Plan Year, but shall not be permitted to enter into any new Deferred
Compensation Agreements with the Company unless and until the individual again
becomes an Eligible Employee. An individual who is an Eligible Employee and who
has participated in the Plan for the Plan Year ended December 31, 2001, shall be
permitted to continue to participate for the Plan Year commencing January 1,
2002, if so elected by the Eligible Employee, without regard to whether the
Eligible Employee satisfies the new eligibility requirements of Section 2.12
effective January 1, 2002. The Eligible Employee may continue to participate for
each Plan Year thereafter, so long as no break in participation occurs and the
Eligible Employee otherwise continues to satisfy the requirements of this
Section 3.1.

 

–8–



--------------------------------------------------------------------------------

From and after the Effective Date an Employee whose Base Salary plus Commissions
for the Plan Year (and anticipated Base Salary plus Commissions in the
succeeding Plan Year) will equal or exceed the dollar limit under IRC
§401(a)(17), as indexed and increased each Plan Year thereafter) shall also be
an Eligible Employee. An Employee’s initial compliance with the foregoing
requirements and status as an Eligible Employee shall be determined by the
Committee at least semi-annually. For purposes of calculating whether an
Employee’s Base Salary plus Commissions will satisfy the minimum required amount
for the Plan Year the Committee may anticipate or estimate the amount of
Commissions an employee may reasonably expect to be paid, even though such
amounts may be contingent on events which have not yet and may not occur. An
Employee who is an Eligible Employee as of the first day of the Plan Year but
who ceases to be an Eligible Employee during the Plan Year for any reason other
than separation from employment, death or disability (a “disqualifying event”)
shall continue to participate in the Plan for the remainder of the Plan Year
with respect to any Deferred Compensation Agreements in effect for the Plan
Year, but deferral of the Participant’s Compensation shall cease as of the end
of that Plan Year and the Participant shall not be permitted to continue
deferral of Compensation or enter into any new Deferred Compensation Agreements
with the Company unless and until the Employee again becomes an Eligible
Employee.

3.2 Participation. An Eligible Employee who participates in the Plan may elect
to defer under an agreement described in Section 3.4 the receipt of Compensation
subsequently earned by the Eligible Employee. The Eligible Employee may make his
or her election in accordance with Section 3.3. The Company shall withhold
amounts deferred by the Participant in accordance with this election. The
Participant’s deferred amounts shall be credited to the Deferral Account as
provided in Article V and distributed in accordance with Article VI. An election
to defer receipt of Compensation shall continue in effect for a given Plan Year
unless the Participant separates from employment.

From and after the Effective Date an election to defer made by an Eligible
Employee shall only apply to Compensation first earned in the following Plan
Year. Notwithstanding the foregoing, if the Employee is determined to be an
Eligible Employee for the first time on a semi-annual or other date applied by
the Committee during a Plan Year, the Eligible Employee may make his or her
initial deferral election within 30 days after the date he or she becomes
eligible to participate. The deferral election shall apply to Compensation paid
during the same Plan Year, but only to the extent it constitutes Compensation
paid for services performed after the election. A Participant who incurs a
disqualifying event and ceases to be an Eligible Employee and defer
Compensation, but who again becomes an Eligible Employee may participate in the
Plan and make a new election to defer Compensation first earned in the following
Plan Year. A former Eligible Employee who has again become an Eligible Employee
during the Plan Year may recommence participation as of July 1, provided he or
she has made a new deferral election no later than June 30. The election shall
apply to Compensation paid during the same Plan Year, but only to the extent it
constitutes Compensation paid for services performed after June 30 and only if
the Eligible Employee has not been eligible to defer Compensation to the Plan at
any time during the 24 month period ending on the date the Employee again
becomes eligible to participate in the plan.

 

–9–



--------------------------------------------------------------------------------

3.3 Election Procedure. An election to defer Compensation under an agreement
described in Section 3.4 shall be made through any electronic media acceptable
to the Committee. The election must be properly completed and delivered
electronically to the Company prior to the first day of the Plan Year for which
Compensation shall be earned, provided, however, that an individual who becomes
an Eligible Employee for the first time on or after the first day of a Plan Year
but prior to the first day of the third calendar quarter within the Plan Year
shall be permitted to make an election to defer Compensation that will be earned
on and after the first day of the third calendar quarter by completing and
delivering a Deferred Compensation Agreement prior to that date. An Eligible
Employee may also elect to participate and defer Compensation by executing a
written Deferred Compensation Agreement on a form and in the manner prescribed
by the Committee. A written election must nevertheless be completed, executed
and submitted to the Committee no later than the times specified above for
electronic elections in order to be valid for the applicable Plan Year or
shorter period. With respect to the Plan Year commencing November 1, 2000, each
Eligible Employee participating in the Plan on that date and each Eligible
Employee who may commence participating as of that date shall have a one-time
election in advance to determine and elect the amount of Compensation which may
be deferred under the terms of this Plan for the period November 1, 2000, to
December 31, 2001. A Participant may not change or alter any election made for
this period on account of the short Plan Year ending December 31, 2000. The
election made for the short Plan Year shall continue and apply automatically for
the Plan Year commencing January 1, 2001.

3.4 Deferred Compensation Agreement. A Deferred Compensation Agreement shall
remain in effect for the entire Plan Year and for each Plan Year thereafter,
unless amended as permitted under Section 3.1 or Section 3.5. The Deferred
Compensation Agreement shall be applicable only to the components of
Compensation described in paragraphs (a) through (c) earned after the date on
which the Agreement is effective. For the short Plan Year period commencing
November 1, 2000, and ending December 31, 2000, and the subsequent Plan Year
period commencing January 1, 2001, and ending December 31, 2001, each Eligible
Employee participating in the Plan as of November 1, 2000, shall have a
one-time, irrevocable election in advance to determine and elect the amount of
Compensation which may be deferred under the terms of this Plan for the entire
period from November 1, 2000, to December 31, 2001.

From and after the Effective Date the Eligible Employee’s election under the
Deferred Compensation Agreement shall become irrevocable as of December 31 for
all Compensation amounts elected to be deferred in the following Plan Year and
shall remain in effect for the entire Plan Year and for each Plan Year
thereafter, unless amended as permitted under Section 3.1 or Section 3.5. A
Deferred Compensation Agreement made by the Eligible Employee upon determination
of eligibility during the Plan Year shall be irrevocable for the remainder of
the Plan Year immediately upon delivery by the Eligible Employee to the Plan or
Committee. The Deferred Compensation Agreement shall be applicable only to the
components of Compensation described in paragraphs (a) through (c) earned after
the date on which the Agreement is effective.

 

–10–



--------------------------------------------------------------------------------

The Deferred Compensation Agreement shall set forth the percentage of
Compensation that shall be deferred for the Plan Year, subject to the following:

(a) Base Salary. A Participant shall be permitted to defer up to a maximum of
75% of Base Salary earned in a Plan Year.

(b) Bonus. A Participant shall be permitted to defer up to a maximum of 75% of
Bonuses earned and paid with respect to a Plan Year.

(c) Commissions. A Participant shall be permitted to defer up to a maximum of
75% of all Commissions paid in the Plan Year.

(d) Computation of Deferral. Deferral elections shall be computed after
deduction for any other deferred compensation plan sponsored by the Company,
including the Stock-Based Deferred Compensation Plan, but before taking into
account any reduction in taxable income by salary reduction under Code
Section 125 or 401(k), or under this Plan.

(e) Minimum Deferral. The Committee may, in its discretion, establish a minimum
deferral amount for a given Plan Year, which may be expressed as a dollar amount
or percentage. The minimum deferral amount may be determined as an aggregate
amount of all deferrals from Compensation or as individual amounts from each
component of Compensation eligible for deferral.

(f) Hardship Withdrawal Request. All deferrals with respect to a Plan Year shall
cease in the event the Committee approves a request for Hardship withdrawal for
that Plan Year. No cessation of deferrals shall affect any limit established
pursuant to Section 3.4(d) above, and no deferral amounts so reduced or not made
shall be required to be made in addition to any future deferrals that are not
affected by such Hardship request.

Notwithstanding the foregoing, no Deferred Compensation Agreement shall be
effective with respect to a Plan Year to the extent the amount deferred with
respect to such Plan Year results in the Participant receiving, on a pre-tax
basis, less than the Social Security taxable wage base in effect for such Plan
Year after taking into account all deferrals under all Company-sponsored plans.

From and after the Effective Date the Eligible Employee’s election to defer
Compensation (whether electronic or written) on the Deferred Compensation
Agreement shall also include an election by the Employee as to the time and form
of distribution which will apply to the Compensation (and earnings) in the
Deferral Account subject to the deferral election. If the Eligible Employee
fails to make or include an election as to time or form of distribution on the
Deferred Compensation Agreement and the deferral election has become
irrevocable, then the Employee shall be deemed to have elected distribution of
the Deferral Account in the applicable default payment form described in Article
VI upon separation from employment.

 

–11–



--------------------------------------------------------------------------------

3.5 Irrevocable Elections. A Participant’s Deferred Compensation Agreement
cannot be amended by the Participant and, except as provided in Section 3.1 and
this Section 3.5, is irrevocable.

A Participant may amend his Deferred Compensation Agreement to increase or
reduce the rate of deferral (including termination of deferral) one time during
any Plan Year. The amendment shall become effective as of the first day of the
Plan Year following the Plan Year in which the amendment is made and submitted
to the Company. The amendment shall comply with the election procedures set
forth in Section 3.3. The Company reserves the right to modify any Deferred
Compensation Agreement to reflect a change in Plan provisions or for
administrative convenience.

A Participant’s Deferred Compensation Agreement shall become null and void upon
the Participant’s separation from employment with the Company, and no
Compensation that may be payable after the Participant separates from employment
with the Company and otherwise would be subject to such Agreements shall be
deferred under this Plan.

From and after the Effective Date a Participant’s Deferred Compensation
Agreement shall become irrevocable on December 31 (if not irrevocable earlier as
provided in Section 3.4) and cannot be amended by the Participant and except as
provided in this Section 3.5. A Participant may amend his or her Deferred
Compensation Agreement to increase or reduce the rate of deferral (including
termination of deferral) one time during a Plan Year. The amendment shall become
effective as of the first day of the Plan Year following the Plan Year in which
the amendment is made and submitted to the Company and shall apply, as amended
to all Compensation earned in the following Plan Year. The amendment shall
comply with the election procedures set forth in Section 3.3. An adjustment
during the Plan Year to the effective deferral percentage elected by the
Participant due to a revision of the Participant’s Commissions-based
Compensation under the written policy of the Company governing payment of
Commissions shall not be deemed a change in the Participant’s irrevocable
Deferred Compensation Agreement election for the Plan Year.

At the time the Participant submits his or her amended Deferred Compensation
Agreement the Participant may also elect to amend the time and manner of
distribution of the portion of the Deferral Account consisting of the Post 409A
Account.

3.6 Community and Marital Property. The spouse of a Participant may have a
community or marital property interest in the Participant’s Deferral Account
which the spouse may pass to a third party upon his or her death. If it is
intended that a spouse relinquish his or her community or marital property
interest in the Participant’s Deferral Account, the spouse must execute a waiver
in which he or she clearly states an intention to relinquish his or her rights
under community or marital property law with respect to the Deferral Account. A
spouse’s consent to a Participant’s designation of a non-spouse Beneficiary is
not sufficient to effect such a waiver. A spouse may also be awarded all or any
portion of the Participant’s Deferral Account through issuance of a domestic
relations order which meets the requirements of Code §414(p)(1)(B).

 

–12–



--------------------------------------------------------------------------------

ARTICLE 4

COMPANY CONTRIBUTIONS

4.1 Matching Contributions. The Company shall contribute to the Participant’s
Deferral Account in the Plan an amount equal to 100% of up to 4% of each
Participant’s Compensation that is deferred under this Plan, reduced by any
Company matching contributions allocated to the Participant’s matching
contribution account under the Novell 401(k) Plan during the Plan Year. The
contribution made pursuant to this Section 4.1 shall be credited to the Deferral
Account of the appropriate Participant as provided in Article V and distributed
in accordance with Article VI, subject to the distribution election of the
Participant made pursuant to Section 6.2.

From and after the Effective Date any increase in the amount of the Company
matching contribution to this Plan for the Plan Year due to a reduction in the
amount of the matching contribution made by the Company to the Participant’s
matching contribution account under the Novell 401(k) Plan during the Plan Year
shall never exceed the amount of the reduction.

4.2 Vesting. A Participant’s interest in (i) the Compensation deferred to his or
her Deferral Account pursuant to Sections 3.2 through 3.4 of the Plan, (ii) any
matching contributions made to the Participant’s Deferral Account in the Plan
for a Plan Year in accordance with Section 4.1 of the Plan, and (iii) any
earnings credited to the Participant’s Deferral Account pursuant to Section 5.6
of the Plan, shall be at all times fully vested and nonforfeitable.

ARTICLE 5

PARTICIPANT ACCOUNT BALANCES

5.1 Establishment of Accounts. The Committee may select an independent record
keeper who will establish and maintain a Deferral Account on behalf of each
Participant. Contributions and net income (or losses) will be credited to such
accounts in accordance with the provision of this Article.

5.2 Bookkeeping. Deferral Accounts will be primarily for accounting purposes and
will not restrict the operation of the Plan or require separate earmarked assets
to be allocated to any account. The establishment of a Deferral Account will not
give any Participant the right to receive any asset held by the Company in
connection with the Plan or otherwise.

5.3 Crediting Deferred Compensation. The Committee will credit to a
Participant’s Deferral Account any amount deferred by the Participant as soon as
practicable following the pay period to which such amount would have been paid
to the Participant absent a Deferred Compensation Agreement.

 

–13–



--------------------------------------------------------------------------------

5.4 Crediting Matching Contributions. As of the end of each Company payroll
period, the Committee shall credit to Participants’ Deferral Accounts the amount
of any matching contributions made by the Company pursuant to Section 4.1;
provided, however, that the Committee may, in its discretion, credit matching
contributions less frequently, but not less than annually, as the Committee may
deem necessary or appropriate in furtherance of proper Plan administration.

5.5 Establishment of Investment Funds. The Committee will establish one or more
Investment Funds which will be maintained for the purpose of determining the
investment return to be credited to a Participant’s Deferral Account. The
Committee may change the number, identity or composition of the Investment Funds
from time to time.

Each Participant will indicate the Investment Funds to which contributions under
Sections 5.3 and 5.4 and any existing Deferral Account balance are to be
credited. Investment Fund elections must be made in 1% increments and at such
times and in such manner as the Committee will specify. A Participant may change
his or her Investment Fund election periodically and in such manner as the
Committee may specify.

5.6 Crediting Investment Results. No less frequently than as of the last day of
each quarter, a Participant’s Deferral Account balance will be increased or
decreased to reflect investment results. Deferral Accounts will be credited with
the investment return of the Investment Funds in which the Participant elected
to be deemed to participate. The credited investment return is intended to
reflect the actual performance of the Investment Funds net of any investment or
management fees; however, the Committee reserves the right to calculate the
investment return based on the Investment Funds’ respective rate of return.

5.7 Notification to Participants. The Committee shall notify each Participant
with respect to the status of such Participant’s Deferral Account as soon as
practicable after the end of a quarter, but in no event less than once for each
Plan Year. Neither the Company nor the Committee to any extent warrants,
guarantees or represents that the value of any Participant’s Deferral Account at
any time will equal or exceed the amount previously allocated or contributed
thereto.

ARTICLE 6

DISTRIBUTION OF ACCOUNTS

6.1 Distribution in the Event of Hardship. Prior to a distribution under
Section 6.2, 6.3 or 6.4, payment of all or a portion of a Participant’s vested
Deferral Account attributable to the Pre-409A Account may be made only in the
event of Hardship. The amount of any Hardship distribution will not exceed the
amount required to meet the Hardship, including any taxes or penalties due on
the distribution. A Hardship distribution shall be made in a single lump sum
cash payment as soon as practicable after the Committee approves the Hardship
withdrawal request.

 

–14–



--------------------------------------------------------------------------------

Whether a Participant is faced with an unforeseeable emergency permitting a
hardship distribution from his or her Pre-409A Account is to be determined by
the Committee based on the relevant facts and circumstances of each case, and
shall be subject to the following additional rules.

(a) A distribution on account of unforeseeable emergency may not be made to the
extent that the emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise; by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship; or by cessation of deferrals under the plan. The
Committee will have sole discretion to determine whether a Hardship condition
exists and the Committee’s determination will be final.

(b) A Participant must submit a written request for a Hardship to the Committee
on the form and in the manner prescribed by the Committee. The Hardship request
must:

(i) describe and certify the Hardship condition and the severe financial need;
and

(ii) state whether the Participant requests a withdrawal of all or a portion of
his vested Deferral Account to meet the severe financial need.

The Committee will have sole discretion to determine whether a Hardship exists
and to determine the appropriate action, if any, provided however, in no event
will the Committee approve a Hardship distribution request for expenses related
to any medical condition or expenses related to the death of any person unless
the request for distribution is submitted to the Committee and approved by the
Committee for Hardship distribution prior to the date on which the expense is
incurred. The Committee, in its sole discretion, may make exception to the
foregoing rule if it determines that the circumstances creating the expense for
which reimbursement is sought were not reasonably foreseeable. Regardless of
whether the Participant desires to reduce or cease any Compensation amounts to
be deferred after the Hardship request is made, the Participant will be
precluded from deferring Compensation for the remainder of the Plan Year in
which a Hardship is approved by the Committee.

Whether a Participant is faced with an unforeseeable emergency permitting a
hardship distribution from all other amounts in his or her Deferral Account
shall be determined by the Committee based on the relevant facts and
circumstances of each case, and shall be subject to the following additional
rules.

(c) A distribution may not be made to the extent the emergency is or may be
relieved through reimbursement or compensation from insurance or otherwise, by
liquidation of the Participant’s assets, (to the extent the liquidation of
assets would not itself cause severe financial hardship), or by cessation of
deferrals under the Plan. The Committee may designate separately (subject to the
limitations of this Section) one or more specific types of unforeseeable
emergency that will or will not qualify for hardship distribution.

 

–15–



--------------------------------------------------------------------------------

(d) A distribution under this Section shall be limited to the amount reasonably
necessary to satisfy the emergency need (which may include amounts necessary to
pay any federal, state, local, or foreign income taxes or penalties reasonably
anticipated to result from the distribution). The determination of distribution
amount must also take into account any additional Compensation that is available
to the Participant due to cancellation of the Participant’s deferral election
upon payment of the hardship distribution. The Committee’s determination of the
hardship distribution amount need not take into account any additional
compensation that is available to the Participant from the Novell 401(k) Plan or
any other qualified plan (as defined in I.R. Reg.§1.409A-1(a)(2)) sponsored by
the Company or an affiliate, including any amount available by obtaining a loan
under the Novell 401(k) Plan, or that due to the unforeseeable emergency is
available under another nonqualified deferred compensation plan sponsored by the
Company.

With respect to any Post-409A Amounts in the Participant’s Account, distribution
of such amounts prior to any designated distribution date under Sections 6.2
through 6.4, shall only occur in the event of an unforeseeable emergency, as
defined hereafter. A Participant who experiences an unforeseeable emergency may
petition the Committee to receive a partial or full payout from the Plan of his
Post-409A Amounts. The payout, if any, from the Plan shall not exceed the lesser
of (i) the Participant’s vested Post-409A Amounts, calculated as of the close of
business immediately preceding the payout date, as determined by the Committee
in accordance with provisions set forth below, or (ii) the amount necessary to
satisfy the unforeseeable emergency, plus amounts necessary to pay Federal,
state, or local income taxes or penalties reasonably anticipated as a result of
the distribution. A Participant shall not be eligible to receive a payout from
the Plan to the extent the unforeseeable emergency is or may be relieved
(A) through reimbursement or compensation by insurance or otherwise, (B) by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship or (C) by cessation of
deferrals under this Plan.

If the Committee, in its sole discretion, approves a Participant’s petition for
payout from the Participant’s Post-409A Amounts, the payout date shall be the
date on which the Committee approval occurs. The payout shall be distributed to
the Participant in a lump sum no later than 60 days after that date. In the
event of Committee approval of a payout, the Participant’s outstanding deferral
elections under the Plan shall be cancelled. A Participant’s deferral elections
under this Plan shall also be cancelled to the extent the Committee determines
that such action is required for the Participant to obtain a hardship
distribution from the Novell 401(k) Plan pursuant to Treas. Reg.
§1.401(k)-1(d)(3).

An unforeseeable emergency exists whenever the Committee determines there has
been a severe financial hardship of the Participant resulting from:

(e) an illness or accident of the Participant, the Participant’s spouse, the
Participant’s Beneficiary or the Participant’s dependent (as defined in Code
§152 without regard to paragraphs (b)(1), (b)(2) and (d)(1)(b) thereof),

 

–16–



--------------------------------------------------------------------------------

(f) a loss of the Participant’s property due to casualty, or

(g) such other similar extraordinary and unforeseeable circumstances arising as
a result of events beyond the control of the Participant, all as determined by
the Committee based on the relevant facts and circumstances.

6.2 Distribution Upon Separation on or after Retirement Age. A Participant who
separates from employment with the Company on or after attaining Retirement Age
shall receive his vested Deferral Account at the time and in the manner elected
by the Participant. An election regarding the time and manner of payment of the
Participant’s vested Deferral Account balance (including all future years’
contributions) shall be made at the time the Participant first commences
participation in the Plan and may be amended thereafter at the election of the
Participant, provided that any amendment will only be valid if made concurrent
with the Participant’s most recent election to defer Compensation under
Section 3.3.

(a) Time of Payment. A Participant’s vested Deferral Account balance shall be
paid (or commence to be paid) according to the advance election of the
Participant, which shall be no earlier than 45 days after but not later than 120
days following separation from employment on or after attaining Retirement Age,
provided however, if the Participant’s separation from employment occurs during
the last trimester of any calendar year, the date of distribution shall not
occur prior to the next following January 1st. If the Participant has not made
or has no valid election in effect at the time of separation from employment on
or after Retirement Age, distribution shall commence during the time period
specified in the previous sentence.

For all Post 409A Amounts in the Participant’s Deferral Account, the time of
payment shall be that specified by the Participant in the Deferred Compensation
Agreement executed prior to deferral of the amounts, or as amended in the manner
permitted under Sections 3.5 and 6.10. Permitted payment times for all Post 409A
Amounts shall include the date on which there is a separation from employment,
the date of attainment of Retirement Age, and any other fixed date specified by
the Participant, which may include a date following separation from employment
or attainment of Retirement Age. The Participant may designate the commencement
date to be the earlier or later of the fixed date and the separation from
employment.

(b) Manner of Payment. A Participant’s vested Deferral Account will be paid
according to the advance election of the Participant, either in a lump sum cash
payment or substantially equal installments. Installment payments may be made
annually, semi-annually, quarterly, monthly, or semi-monthly over any fixed
period from two to 25 years. However, no payment period may elected which would
extend beyond the joint life expectancy of the Participant and his or her
spouse. Effective January 1, 2009, if no valid election has been made by the
Participant and the vested Deferral Account is less than $100,000 at the time
payment would commence, distribution will be made in a single lump sum payment
at the

 

–17–



--------------------------------------------------------------------------------

earliest possible time permitted under (a) above. If no election has been made
by the Participant and the vested Deferral Account is $100,000 or more at the
time payments would commence, distribution will be made in five annual
installment payments commencing at the earliest possible time permitted under
(a) above. With respect to distributions in the form of installment payments,
each installment payment shall be treated as part of a single payout, made over
a number of years.

For all Post 409A Amounts in the Participant’s Deferral Account, the manner of
payment shall be that specified by the Participant in the Deferred Compensation
Agreement executed prior to deferral of the amounts, or as amended in the manner
permitted under Sections 3.5 and 6.10. Manner of payment may include lump sum
and/or all installment payments otherwise permitted in this subsection. In the
absence of any valid distribution election by a Participant the default
distribution rules in the preceding paragraph shall apply.

(c) Value of Deferred Account Balance. The value of a Participant’s Deferral
Account to be distributed shall be determined as of the date a payment is made,
and shall be charged with distributions and adjusted for gains and losses,
through such date. To the extent payment shall be made in installments, the
amount of the installment for a particular month may be adjusted to take into
account the value of the Participant’s Deferral Account (as adjusted) and the
number of remaining months over which the installments payments are to be made.

(d) Installment Method Payment Calculation. Based on the installment frequency
elected, the amount of each installment payment due to a Participant shall be
calculated by multiplying the balance in the Participant’s Deferral Account as
of the close of business on the most recent valuation date by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of installment payments due to the Participant. The amount of the first
installment payment shall be calculated as of the close of business on the
valuation date immediately prior to commencement of the installment payments.
The same installment payment calculation method shall apply until the Deferral
Account has been exhausted. Any adjustment in payment amount due to fluctuation
in earnings on the Account shall be made with the final payment.

6.3 Distribution Upon Separation Prior to Death or Attaining Retirement Age. A
Participant who separates from employment with the Company on or after
November 1, 2000, but prior to attaining Retirement Age for any reason other
than death shall receive amounts credited to his Deferral Account and in which
he has a nonforfeitable interest in a lump sum cash payment or in substantially
equal installments over the period designated by the Participant in his most
recent distribution election, commencing as soon as administratively feasible
following the date of separation from employment, but in no event earlier than
45 days after or later than 120 days following separation from employment,
provided however, if the Participant’s separation from employment occurs during
the last trimester of any calendar year, the date of distribution shall not
occur prior to the next following January 1st. For purposes of this Section 6.3,
the value of a Participant’s Deferral

 

–18–



--------------------------------------------------------------------------------

Account to be distributed shall be determined as of the date the payment is
made, and shall be credited with interest through such date. To the extent
payment shall be made in installments, the amount of the installment may be
adjusted to take into account the value of the Participant’s Deferral Account
(as adjusted) and the number of remaining payment periods over which the
installments payments are to be made.

6.4 Distribution Upon Death. In the event a Participant dies prior to receiving
all of his or her vested Deferral Account, the Participant’s Beneficiary shall
receive the unpaid portion of the Participant’s vested Deferral Account in the
form of lump sum cash payment no earlier than 45 days after but not later than
120 days following the date the Committee is provided with written proof of the
Participant’s death, provided however, if the Participant’s death occurs during
the last trimester of any calendar year, the date of the lump sum cash payment
shall not be prior to the next following January 1st. If the Participant was in
pay status on the date of death the Plan shall continue to make any periodic
payments which may be due prior to the lump sum cash payment. For purposes of
this Section 6.4, the value of a Participant’s Deferral Account to be
distributed shall be determined as of the date the payment is made, and shall be
credited with interest through such date and, in the case of a Participant who
dies while employed with the Company, any deferred amounts that would have been
credited to the account if the Participant had continued employment with the
Company through such date.

6.5 Distribution Upon a Change in Control Event. In the event of the occurrence
of a Change in Control Event all Post 409A Amounts in the Participant’s Deferral
Account shall commence to be paid (in the manner of payment elected by the
Participant with respect to the Post 409A Amount) as of the first day of the
month immediately following completion of all events which constitute the Change
in Control Event. The Committee shall determine and declare the occurrence of
the Change in Control Event and notify all Participants accordingly. The
occurrence of a Change in Control Event shall not act to accelerate payment of
any Post 409A Amounts which are already being paid according to an existing
distribution election.

6.6 Cash Payments Only. All distributions under the Plan will be made in cash by
check.

6.7 Disability. For the purposes of Sections 6.2 and 6.3, in the event of a
Participant’s Disability, the Participant will be considered to have separated
from employment as of the first day the Participant first becomes eligible for
benefits under the Company’s long-term disability plan as then in effect.

6.8 Separation From Employment. For purposes of this Article VI a separation
from employment with the Company shall occur on the resignation, discharge,
death, retirement, failure to return to active work at the end of an authorized
leave of absence or the authorized extension(s) thereof, failure to return to
active work when duly called following a temporary layoff, or upon the happening
of any other event or circumstance which, under the then current policy of the
Company results in the termination of the employer-employee relationship.
Separation from Employment shall

 

–19–



--------------------------------------------------------------------------------

not be deemed to occur merely because of a transfer between the Company and any
affiliate, regardless of whether the affiliate is a participating employer in
this Plan.

From and after the Effective Date a separation from employment shall also occur
whenever the Company and the Participant reasonably anticipate that no further
services will be performed by the Participant after a certain date or that the
level of bona fide services the Participant would perform after that date
(whether as an employee or as an independent contractor) will permanently
decrease to no more than 20% of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
Company if the Participant has been providing services to the Company for fewer
than 36 months). A Participant whose employment with the Company ceases but who
is re-employed by the Company prior to the expiration of 45 days from the last
date of employment and who will perform services for the Company at a level
which is more than 20% of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding 36-month period (or the full period of services to the Company if the
Participant has been providing services to the Company for fewer than 36 months)
shall not be deemed to have a separation of employment.

If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Company
shall be treated as continuing, provided that the period of leave does not
exceed 6 months, or if longer, so long as the Participant retains a right to
re-employment with the Company under Company a policy, an applicable statute or
by contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
re-employment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Company.

6.9 Delay in Distribution for Specified Employees. With respect to Post-409A
Amounts in the Deferral Account of a Participant who is also a Specified
Employee as of the date of his or her separation from employment, a payment on
account of a separation from employment may not be made before the date that is
six months after the date of separation from employment (or, if earlier than the
end of the six-month period, the date of death of the Specified Employee). The
Plan will not treat a Participant who is not a Specified Employee as of the date
of his or her separation from employment as subject to this requirement, even if
the Participant would have become a Specified Employee had the Participant
continued to provide services through the next Specified Employee Effective
Date. A Participant who is treated as a Specified Employee as of the date of his
or her separation from employment will be subject to the delay in distribution
requirement even if the Participant would not have been treated as a Specified
Employee after the next Specified Employee Effective Date, had the Specified
Employee continued providing services through the next Specified Employee
Effective Date.

 

–20–



--------------------------------------------------------------------------------

The delay in payment rules of this Section do not apply to any payment made
(i) pursuant to a domestic relations order, (ii) on account of a conflict of
interest, or (iii) to comply with any requirement for the payment of employment
taxes.

The Committee may, in its sole discretion, elect to accumulate all payments to
which a Specified Employee would otherwise be entitled during the payment delay
period following the date of separation from employment and pay the accumulated
amount on the first day of the seventh month following the date of the
separation from employment, or simply delay by six months the commencement of
the payments which would otherwise have been paid. The Committee’s decision
shall be applied to all Participants in a uniform and non-discriminatory manner,
and shall not consider either directly or indirectly any preference or election
of the Participant. The date on which the delayed payment commences will be
treated as a fixed payment date for all purposes under this Plan, once the
separation from employment has occurred.

6.10 Change in Time or Form of Distribution. With respect to Post-409A Amounts a
Participant may change the time or form of payment from the Deferral Account by
submitting an election form to the Committee in accordance with the following
criteria:

(a) The election shall not take effect until at least 12 months after the date
on which the election is made;

(b) The new date for commencement of payment of the Participant’s Post-409A
Amounts shall be at least 5 years after the date that would otherwise have been
applicable to the payment; and

(c) The election must be made at least 12 months prior to the date that would
otherwise have applied.

A Participant’s election to change the time or form of payment shall not be
considered to be made until the date on which the election becomes irrevocable.
The election shall become irrevocable no later than the date that is 12 months
prior to the distribution date that would otherwise have been applicable to the
Participant’s Account. Subject to the requirements of this Section 6.2(b), the
Election Form most recently accepted by the Committee that has become effective,
shall govern the form of payout of the Participant’s Account.

If the form of the distribution previously elected by the Participant is an
installment payout, then for purposes of determining the effect of the change
made by the Participant, each installment payment shall be treated as part of a
single payout, commencing with the first payment and made over the number of
years elected.

6.11 Temporary Rule to Change or Revise Existing Distribution Elections.
Notwithstanding the provisions in Sections 3.5 and 6.10 the Committee may, to
the extent permitted by such

 

–21–



--------------------------------------------------------------------------------

Notices and other guidance issued by the Internal Revenue Service and/or
Treasury, provide a limited period in which a Participant may make a new
distribution election, or revise an existing distribution election, with respect
to Post-409A Amounts by submitting a revised election on or before the deadline
established by the Committee, which in no event shall be later than December 31,
2008. Any distribution election(s) made by a Participant, and accepted by the
Committee, in accordance with this Section shall not be treated as a change in
either the form or timing of a Participant’s benefit payment for purposes of
Code _409A or the Plan. If any distribution election submitted by a Participant
in accordance with this Section either (i) relates to an amount that would
otherwise be paid to the Participant in the Plan Year in which the election is
made, or (b) would cause an amount to be paid to the Participant in the Plan
Year in which the election is made, such election shall not be effective.

ARTICLE 7

PLAN ADMINISTRATION

7.1 Plan Administrator. This Plan shall be administered by the Committee, which
will be the Plan Administrator. The Committee members shall be appointed by and
serve at the pleasure of the Board.

7.2 Amendment or Termination. The Compensation Committee of the Board may amend
all or any provision of this Plan, and may terminate the Plan in its entirety,
at any time and for any reason. No amendment or termination of the Plan will
reduce any Participant’s Deferral Account balance as of the effective date of
such amendment or termination. Upon termination of the Plan, a Participant’s
Deferral Account shall become fully vested and shall be distributed to the
Participant in a lump sum within 120 days of such termination.

7.3 Administration of the Plan. The Committee shall have the sole authority to
control and manage the operation and administration of the Plan and have all
powers, authority and discretion necessary or appropriate to carry out the Plan
provisions, and to interpret and apply the terms of the Plan to particular cases
or circumstances. All decisions, determinations and interpretations of the
Committee will be binding on all interested parties, subject to the claims and
appeal procedure described in this Article VII and will be given the maximum
deference allowed by law. The Committee may delegate in writing its
responsibilities as it sees fit.

Committee members who are Participants will abstain from voting on any Plan
matters that relate primarily to themselves or that would cause them to be in
constructive receipt of amounts credited to their respective Deferral Account.
The Board will identify three or more individuals to serve as a temporary
replacement of the Committee members in the event that all three members must
abstain from voting.

7.4 Indemnification. The Company will and hereby does indemnify and hold
harmless any of its employees, officers, directors or members of the Committee
who have fiduciary or

 

–22–



--------------------------------------------------------------------------------

administrative responsibilities with respect to the Plan from and against any
and all losses, claims, damages, expenses and liabilities (including reasonable
attorneys’ fees and amounts paid, with the approval of the Board, in settlement
of any claim) arising out of or resulting from the implementation of a duty, act
or decision with respect to the Plan, so long as such duty, act or decision does
not involve gross negligence or willful misconduct on the part of any such
individual.

7.5 Claims Procedure. Claims under the Plan shall be presented to the Committee
or its designated representative pursuant to procedures established and approved
by the Committee, which may include electronic means. Notice of the disposition
of a claim shall be furnished to the Participant no later than 90 days after the
application is submitted. In the event the claim is denied, the reasons for the
denial shall be specifically set forth in a notice in language calculated to be
understood by the Participant. Pertinent provisions of the Plan shall be cited,
and, where appropriate, an explanation as to how the claimant may perfect the
claim shall be provided. In addition, the Participant shall be furnished with an
explanation of the Plan’s claim review procedure.

7.6 Claims Review Procedure. Any Participant whose benefit claim submitted
pursuant to Section 7.5 has been denied (whether in full or in part) shall be
entitled to request further consideration to his or her claim by filing an
appeal with the Committee, which may be in the form of a request for
reconsideration. The request, together with a written statement of the reasons
why the Participant believes the appeal should be allowed, shall be filed with
the Committee no later than 60 days after receipt of the written notification
provided for in Section 7.5. The Committee shall conduct the review of the
appeal. The Committee, in its sole discretion, may order a hearing at which the
Participant may be represented by an attorney or any other representative of his
choosing and at which the Participant shall have an opportunity to submit
written and oral evidence and arguments in support of the claim. During the
appeal review period or at the hearing (upon five business days prior written
notice to the Committee) the Participant or his or her representative shall have
an opportunity to review all documents in the possession of the Plan and the
Committee which are pertinent to the claim at issue and its disallowance. A
final decision on the claim shall be made by the Committee within 60 days of
receipt of the appeal unless (i) because of special circumstances there has been
an extension of 60 days which has been communicated in writing to the
Participant; or (ii) a hearing is held, in which event the final decision shall
be made within 120 days of receipt of the appeal. The communication containing
the Committee’s decision shall be in writing and shall be written in a manner
calculated to be understood by the Participant. The communication shall include
specific reasons for the Committee’s decision and specific references to the
pertinent Plan provisions on which the decision is based. The communication
shall also inform the Participant of the limitation on any further action by the
claimant set forth in Section 7.7.

7.7 Limitations of Actions on Claims. The delivery to the Participant of the
final decision of the Committee with respect to a claim for benefits under
Section 7.5 which has been reviewed and considered under the appeal procedures
of Section 7.6 shall commence the period during which the Participant may bring
legal action under ERISA for judicial review of the Committee’s decision. No
civil action with respect to the claim for benefits or the subject matter
thereof may be commenced by

 

–23–



--------------------------------------------------------------------------------

the Participant, whether such action is pursued through litigation, arbitration
or otherwise, prior to the completion of the claims and claims review process
set forth in Sections 7.5 and 7.6, nor following the expiration of two years
from the date of delivery of the final decision of the Committee to the
Participant under Section 7.6.

ARTICLE 8

MISCELLANEOUS

8.1 Funding. Such amounts as the Committee deems necessary or appropriate to
fund the obligation to pay Deferral Accounts will be held in trust by an
independent third party trustee selected by the Committee, and as such are
earmarked to pay benefits under the terms of the Plan. The Committee will direct
the Company to make periodic contributions to the trust at such times and in
such amounts as the Committee deems appropriate.

Trust assets cannot be diverted to, or used for, any purpose except payments to
Participants and Beneficiaries under the terms of the Plan or, if the Company is
Insolvent, to pay the Company’s creditors. Participants and Beneficiaries will
have no right against the Company with respect to the payment of any portion of
the Participant’s Deferral Account, except as a general unsecured creditor of
the Company.

8.2 Non-alienation. No benefit or interest of any Participant or Beneficiary
under this Plan will be subject to any manner of assignment, alienation,
anticipation, sale transfer, pledge or encumbrance, whether voluntary or
involuntary. Notwithstanding the foregoing, the Committee will honor a court
order regarding the payment of alimony or other support payments, or the
establishment of community property or other marital property rights, to the
extent required by law. Prior to distribution to a Participant or Beneficiary,
no Deferral Account balance will be in any manner subject to the debts,
contracts, liabilities, engagements or torts of the Participant or Beneficiary.
Assets held in trust to fund this Plan may, however, be diverted to pay the
Company’s creditors, if the Company is Insolvent.

8.3 Limitation of Rights. Nothing in this Plan will be construed to give a
Participant the right to continue in the employ of the Company at any particular
position or to interfere with the right of the Company to discharge, lay off or
discipline a Participant at any time and for any reason, or to give the Company
the right to require any Participant to remain in its employ or to interfere
with the Participant’s right to terminate his or her employment.

8.4 Governing Law. To the extent that state law applies, the provisions of this
Plan will be construed, enforced and administered in accordance with the laws of
the state of Utah, except to the extent pre-empted by ERISA.

 

–24–



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company by its duly authorized officer has executed this
amended and restated Novell, Inc. Deferred Compensation Plan as of the 30th day
of December, 2008.

 

NOVELL, INC. By   /s/ Alan J. Friedman Its:   SVP Human Resources, Novell, Inc  

Senior Vice President, Human Resources

on Behalf of the Compensation Committee

 

–25–